                                                                                  Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


BRANDY C. et al.,

                  Plaintiffs,

v.                                               CASE NO. 4:17cv226-RH/CAS

BARBARA PALMER, in her
official capacity as Director of the
AGENCY FOR PERSONS WITH
DISABILITIES,

                  Defendant.

_________________________________/


                      ORDER GRANTING SUMMARY JUDGMENT


         The plaintiffs are individuals with substantial disabilities. They receive

benefits from the State of Florida through its Agency for Persons with Disabilities.

Under Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581 (1999), a state violates the

Americans with Disabilities Act if it unnecessarily isolates disabled individuals in

institutions as a condition of providing them public assistance. The same standard

applies under the Rehabilitation Act of 1973 to a state program that receives

federal funds. See 29 U.S.C. § 794(a).




Case No. 4:17cv226-RH/CAS
                                                                                  Page 2 of 6




         The plaintiffs brought this proposed class action against the Agency’s

Secretary in her official capacity. The plaintiffs assert that the Agency has put the

plaintiffs at risk of institutionalization because of its recently adopted “iBudget”

system for determining an individual’s benefits. The plaintiffs assert this violates

the Olmstead principle and entitles the plaintiffs to relief under the ADA and

Rehabilitation Act. The plaintiffs further assert that the Agency’s form of notice of

an individual’s right to a hearing on the benefit determination is deficient, thus

violating the Due Process Clause and entitling the plaintiffs to relief under 42

U.S.C. § 1983.

         Each side has moved for summary judgment. This order grants the

Secretary’s motion and denies the plaintiffs’.

         Under the challenged system, an algorithm is used to determine an iBudget

amount that sets a floor on the amount an individual may receive. An individual

may, and many individuals do, obtain an individually determined additional

amount, labeled “Significant Additional Needs” or “SANs” funding. If dissatisfied

with a SANs determination, an individual is entitled to a hearing. A detailed,

multipage notice advises the individual of the right to a hearing.

         An individual’s funding is never set below the iBudget amount and is never

decreased while the SANs process goes forward. For an individual who requests a




Case No. 4:17cv226-RH/CAS
                                                                                      Page 3 of 6




hearing, funding is never decreased until the hearing has been concluded and a

final determination has been made.

         The plaintiffs’ central assertion is that the iBudget algorithm is fatally

flawed. Well qualified experts on each side have taken contrary positions on this

issue. If this case turned on whether the iBudget algorithm is or is not well

conceived—on whether the algorithm does or does not provide a useful estimate of

an individual’s proper benefit—the case could not properly be resolved on

summary judgment. But the iBudget amount is a starting point that cannot be

evaluated separately from SANs funding. What ultimately matters is not how a

state arrives at a benefit amount but whether the state provides an adequate benefit.

There is nothing in the iBudget-plus-SANs methodology that indicates funding for

any individual will be deficient.

         To be sure, the plaintiffs are individuals who face enormous hardships. They

assert, and it undoubtedly is true, that uncertainty itself imposes an emotional

burden. To the extent feasible, a system under which benefits are provided to

individuals like these should be easy to navigate and should assure the availability

of adequate benefits—assurance over and above that provided by the Olmstead

principle and its enforceability in federal court. Even so, if risk itself,

unaccompanied by an actual or imminent or likely denial of adequate benefits,

becomes actionable at some level, that level has not been reached here. The



Case No. 4:17cv226-RH/CAS
                                                                                  Page 4 of 6




iBudget-plus-SANs methodology, if properly implemented, will not violate the

ADA or Rehabilitation Act.

         The plaintiffs have not shown that any individual—any named plaintiff or

proposed class member—has lost funding or is likely to lose funding because of

the iBudget-plus-SANS methodology. The speculative risk that at some future

point some individual might lose funding is not a basis for recovery and indeed

does not even provide standing. See, e.g., City of Los Angeles v. Lyons, 461 U.S.

95, 102, 111 (1983) (holding that a person who had been subjected to a chokehold

in the past had no standing to seek injunctive relief against the city’s practice of

using chokeholds because there was not a “sufficient likelihood that he will again

be wronged in a similar way”); Malowney v. Fed. Collection Deposit Grp., 193

F.3d 1342, 1346 (11th Cir. 1999). The plaintiffs have standing here because their

challenge goes beyond the prospective loss of funding; they challenge a system

that is actively being applied to the plaintiffs themselves. Still, the Lyons principle

is relevant; it confirms that a speculative risk is not a basis for recovery.

         At a recent status conference, the plaintiffs asserted that a class member did

not receive a sufficient increase in benefits and that this led to institutionalization.

The summary-judgment record does not include evidence supporting that assertion.

More importantly, through three amended complaints, the plaintiffs’ focus has

been on the iBudget-plus-SANs system, the allegedly flawed algorithm that is the



Case No. 4:17cv226-RH/CAS
                                                                                   Page 5 of 6




system’s starting point, and the risk that individuals will suffer a decrease in

benefits as a result. The plaintiffs have not asserted and could not plausibly assert

that determining benefits through individual hearings violates the ADA or

Rehabilitation Act, at least so long as the hearings turn on appropriate substantive

standards. Nor could a challenge to one individual’s outcome, without more,

provide a basis for classwide relief of the kind the plaintiffs seek. That an

individual has suffered, and others may suffer, improper SANs determinations in

violation of the ADA and Rehabilitation Act may provide a basis for relief, even

classwide relief, in an appropriate action, but that is not the claim asserted in the

third amended complaint.

         The Secretary thus is entitled to summary judgment on the ADA and

Rehabilitation Act claims. The Secretary also is entitled to summary judgment on

the claim that her form of notice violates the Due Process Clause. The notice is not

perfect, but it is constitutionally adequate.

         For these reasons,

         IT IS ORDERED:

         1. The Secretary’s summary-judgment motion, ECF No. 58, is granted.

         2. The plaintiffs’ summary-judgment motion, ECF No. 61, is denied.

         3. The clerk must enter judgment stating, “This action was resolved on a

summary-judgment motion. It is ordered that the named plaintiffs recover nothing



Case No. 4:17cv226-RH/CAS
                                                                                   Page 6 of 6




on their claims against the defendant Secretary of the Agency for Persons with

Disabilities in her official capacity. The claims are dismissed on the merits.”

         4. The plaintiffs’ motion to certify a class, ECF No. 60, and motion to

exclude expert testimony, ECF No. 81, are denied as moot.

         SO ORDERED on September 29, 2018.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:17cv226-RH/CAS
